                 Case 2:20-mj-30459-DUTY ECF No. 1, PageID.1
                                              AUSA:             Filed 10/30/20 Telephone:
                                                      Craig F. Wininger          Page 1 of   8 226-9569
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:           Dionte Doris, ATF              Telephone: (313) 268-7720

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.
                                                                                    Case: 2:20−mj−30459
Donnie Ellis JOHNSON                                                       Case No. Assigned To : Unassigned
                                                                                    Assign. Date : 10/30/2020
                                                                                    Description: CMP USA v. SEALED (SO)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   March 25, 2019               in the county of                 Wayne     in the
       Eastern            District of      Michigan         , the defendant(s) violated:
                  Code Section                                             Offense Description
18 U.S.C. § 1951                                         Hobbs Act Robbery




         This criminal complaint is based on these facts:
See attached affidavit.




     Continued on the attached sheet.
                                                                                           Complainant’s signature

                                                                                    Dionte Doris, Special Agent, ATF
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: October 30, 2020                                                                          Judge’s signature

City and state: Detroit, MI                                                Hon. R. Steven Whalen, United States Magistrate Judge
                                                                                              Printed name and title
   Case 2:20-mj-30459-DUTY ECF No. 1, PageID.2 Filed 10/30/20 Page 2 of 8




    AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

     I, Dionte Doris, being first duly sworn, hereby depose and state as

follows:

                        I.    INTRODUCTION

     1.    I am a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives. I have been a Special Agent since July of

2015. I graduated from the Special Agent Basic Training Program at

the ATF National Academy and the Criminal Investigator Training

Program at the Federal Law Enforcement Training Center. I have

conducted multiple investigations into the unlawful possession and use

of firearms, the possession and distribution of controlled substances,

and conspiracies associated with firearm and narcotic offenses. Prior to

being with the ATF, I was a police officer with the Metropolitan

Nashville Police Department for five years. As a police officer, I

conducted narcotic and gang investigations.

     2.    I have utilized a variety of investigative techniques and

resources, including, but not limited to, physical surveillance and

electronic surveillance. I have worked with local law enforcement

agencies and informants. Through these investigations, my training
   Case 2:20-mj-30459-DUTY ECF No. 1, PageID.3 Filed 10/30/20 Page 3 of 8




and experience, and conversations with other agents and law

enforcement personnel, I have become familiar with firearms violations,

the methods employed in firearms trafficking and the methods

employed in drug trafficking. These methods include smuggling and

safeguarding controlled substances and firearms, distributing controlled

substances and firearms, and collecting, laundering, hiding, disguising,

or concealing related proceeds.

     3.    The facts in this affidavit come from my personal

observations, my training and experience, and information obtained

from other law enforcement personnel and witnesses. This affidavit is

intended to show that there is sufficient probable cause that Donnie

Ellis JOHNSON, B/M, DOB XX/XX/1991, violated 18 U.S.C. § 1951,

Hobbs Act Robbery. This affidavit does not set forth all of the

information known to law enforcement regarding this investigation, but

only the facts necessary to establish probable cause.


                      II.   PROBABLE CAUSE
     4.    On March 25, 2019, at approximately 5:18 p.m., Victim-1

contacted the Detroit Police Department to report an armed robbery

that occurred in front of his residence in Detroit, MI. Prior to the

                                     2
   Case 2:20-mj-30459-DUTY ECF No. 1, PageID.4 Filed 10/30/20 Page 4 of 8




incident, Victim-1 noticed a black Chrysler 300 parked on the street

near his residence. Victim-1 noticed two unknown subjects in the

vehicle and asked who they were. The two unknown suspects stated

“The Police”.

     5.    Victim-1 drove away from the suspect vehicle and noticed

suspected blue and white police lights behind him. Victim-1 stopped his

vehicle believing he was being pulled over by law enforcement.

     6.    Donnie Ellis JOHNSON and an unidentified second

individual approached Victim-1’s vehicle and removed him from the

vehicle. Victim-1 was placed into handcuffs by the suspects and

subsequently placed into the rear of their vehicle. Victim-1 was driven

back to his residence and parked in his driveway. JOHNSON exited

his vehicle and removed Victim-1 from the rear passenger side of the

vehicle. JOHNSON was dressed in all black, wearing a black winter

skull cap and wore a black badge holder with a chain around his neck.

     7.    JOHNSON searched Victim-1’s pockets while he was

handcuffed, taking approximately $1,350.00 in US currency and a State

of Michigan identification from him. JOHNSON later entered his




                                     3
   Case 2:20-mj-30459-DUTY ECF No. 1, PageID.5 Filed 10/30/20 Page 5 of 8




vehicle on the front driver’s side, attempting to leave the scene of the

incident.

     8.     Before leaving the scene, JOHNSON exited his vehicle to

remove the handcuffs from Victim-1. Victim-1 asked for his money back

from JOHNSON. JOHNSON, while seated in the driver’s seat of his

vehicle, pointed a firearm at Victim-1 while leaving the area.

     9.     On March 26, 2019, Detroit Police Department officers

arrested JOHNSON at his residence of 2973 E. Lafayette St., Apt. 1A,

Detroit, MI in relation to an outstanding armed robbery warrant. After

obtaining consent to search the apartment for JOHNSON from

JOHNSON’s co-tenant, a DPD officer entered the apartment and found

JOHNSON sleeping on a couch. The DPD officer picked up JOHNSON’s

pants for JOHNSON to put on and felt handcuffs in the pocket.

JOHNSON was arrested.

     10.    On March 27, 2019, Detroit Police Department Detectives

conducted an interview of JOHNSON regarding the armed robbery of

Victim-1. During the interview, JOHNSON stated the following

information to officers:




                                     4
   Case 2:20-mj-30459-DUTY ECF No. 1, PageID.6 Filed 10/30/20 Page 6 of 8




        • When JOHNSON was asked if the residence that the

           robbery occurred was a narcotics house, he admitted, “What

           happened was that was a dope house, and he had two bricks

           in there”. JOHNSON furthered clarified that the narcotics

           in the residence was “soft cane”.

        • JOHNSON stated, “Motherfuckers been tracking me for

           however long, people know that I don’t just rob pedestrians,

           regular working people. I stick to the street shit”.

        • JOHNSON also admitted that he utilized Amazon.com to

           purchase items online to impersonate the police. He

           admitted that he purchased “Some lights and some security

           guard badges. But the security guard badges ain’t have shit

           on em. I had one security guard badge that I borrowed from

           somebody”.

     11.   On March 2, 2020, I, along with Detroit Police Department

Detective Michael Reizin, interviewed Victim-1 regarding the armed

robbery incident on March 25, 2019. Victim-1 stated the following

information:




                                     5
   Case 2:20-mj-30459-DUTY ECF No. 1, PageID.7 Filed 10/30/20 Page 7 of 8




        • On the date of the incident, he sold a “split” to a subject he

           identified as “Duke”. (Victim-1 described a “split” as two and

           a quarter ounces of cocaine). “Duke” would normally

           purchase cocaine from him approximately two (2) times a

           month.

        • He believed that “Duke” set him up the day of the incident

           by informing JOHNSON to rob him. He knew this

           information because he received a phone number in his

           mailbox from JOHNSON approximately one week after

           JOHNSON was arrested for the robbery. When he called

           JOHNSON, JOHNSON informed him that the robbery was a

           business decision and not personal. JOHNSON told him

           that “Duke” informed him and an unknown black male that

           Victim-1 had approximately two kilograms of cocaine in his

           residence.

     12.   On October 20, 2020, I conducted a NCIC Computerized

Criminal History query of JOHNSON. His felony convictions include:

           a.    2020 – Attempt – Felony Weapons – Carrying

                 Concealed


                                     6
   Case 2:20-mj-30459-DUTY ECF No. 1, PageID.8 Filed 10/30/20 Page 8 of 8




                          III. CONCLUSION

     13.   Probable cause exists that on or about March 25, 2019, in

the Eastern District of Michigan, Donnie Ellis JOHNSON, a convicted

felon, committed a robbery violating 18 U.S.C. § 1951, Hobbs Act.




                                   Special Agent Dionte Doris
                                   Bureau of Alcohol, Tobacco, Firearms
                                   and Explosives


Sworn to before me and signed in my
presence and/or by reliable electronic means.




HON. R. STEVEN WHALEN
UNITED STATES MAGISTRATE JUDGE

Dated: October 30, 2020




                                     7
